
	
		I
		110th CONGRESS
		1st Session
		S. 162
		IN THE SENATE OF THE UNITED STATES
		
			January 4, 2007
			Mr. Lugar introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify the
		  alcohol credit and the alternative fuel credit, to amend the Clean Air Act to
		  promote the installation of fuel pumps for E–85 fuel, to amend title 49 of the
		  United States Code to require the manufacture of dual fueled automobiles, and
		  for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the National Fuels Initiative
			 .
			(b)Table of
			 contentsThe table of
			 contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings.
					TITLE I—Alternative fuels
					Sec. 101. Declaration of United States policy on the
				development and use of renewable alternative fuels.
					Sec. 102. Modification to alcohol credit and alternative fuel
				credit.
					Sec. 103. Installation of E–85 fuel pumps by major oil
				companies at owned stations and branded stations.
					Sec. 104. Requirement to manufacture dual fueled
				automobiles.
					Sec. 105. Definition of automobile.
					Sec. 106. Average fuel economy standards.
					Sec. 107. Credit trading and compliance.
					Sec. 108. Consumer tax credit.
					Sec. 109. Advanced technology motor vehicles manufacturing
				credit.
					TITLE II—Used oil re-refining and reuse
					Sec. 201. Definitions.
					Sec. 202. Informing public.
					Sec. 203. Labeling.
					Sec. 204. Collection facilities.
					Sec. 205. Information exchange.
					Sec. 206. Used oil from Federal agencies.
					Sec. 207. Used oil in space heaters.
					Sec. 208. Extension and modification of election to expense
				certain refineries.
					Sec. 209. Credit for re-refined lubricating oil
				feedstock.
				
			2.FindingsCongress makes the following
			 findings:
			(1)The national
			 security and economic prosperity of the United States is threatened by our oil
			 dependence, and the reliance of the United States on oil imports impinges on
			 our foreign policy. Adversarial regimes rich in oil and natural gas are using
			 their energy supplies as leverage against import-dependent countries and are
			 using increased revenues from oil and gas exports to gain international
			 influence, fund anti-American appeals, entrench authoritarianism, and support
			 terrorism.
			(2)Global
			 competition for oil reserves is increasing as supply is depleted, demand
			 increases, and foreign governments attempt to exert more control over reserves.
			 Supplies of oil are vulnerable to disruption resulting from war, political
			 manipulation, natural disasters, and terrorist attacks. A major loss in oil
			 supply could result in a price shock extremely damaging to the economy of the
			 United States and our way of life, and competition over scarce resources could
			 create conflict.
			(3)Inefficient and
			 unclean use of oil damages the environment and worsens the threat of global
			 climate change.
			IAlternative
			 fuels
			101.Declaration of
			 United States policy on the development and use of renewable alternative
			 fuelsCongress declares
			 that:
				(1)It is the policy
			 of the United States to reduce dependence on imported oil through increased
			 efficiency and diversification of fuel sources through dramatically expanded
			 use of clean alternative fuels. Such a reduction will increase the foreign
			 policy flexibility of the United States, make the United States less vulnerable
			 to oil supply disruption, and promote economic growth. The United States will
			 continue to promote research and development of a range of alternatives fuels,
			 and it will implement policies to accelerate the deployment and
			 commercialization of existing efficiency and alternative fuels
			 technologies.
				(2)It is the policy
			 goal of the United States to produce and utilize the equivalent of at least
			 100,000,000,000 gallons of renewable fuel per year by 2025. This amount of
			 renewable fuel, along with innovation in fuel efficiency, will substantially
			 reduce the need for oil imports in the United States.
				(3)It is the policy
			 of the United States to promote the development of a global biofuels market
			 through partnerships with other nations and to reduce trade barriers for
			 renewable fuels.
				102.Modification
			 to alcohol credit and alternative fuel credit
				(a)Income tax
			 credit for alcohol
					(1)Rate based on
			 price of oilSection 40 of the Internal Revenue Code of 1986
			 (relating to alcohol used as fuel) is amended by striking 60
			 cents each place it appears and inserting the applicable
			 amount.
					(2)Applicable
			 amountSubsection (h) of section 40 of such Code is amended to
			 read as follows:
						
							(h)Applicable
				amountFor purposes of this section—
								(1)In
				generalThe term applicable amount means, with
				respect to any quarter—
									(A)five cents for
				each $1 (or any fraction thereof) by which $45 exceeds—
										(i)in the case of
				the alcohol mixture credit, the average price of a barrel of oil for the
				quarter during which the qualified mixture used is sold or used, and
										(ii)in the case of
				the alcohol credit, the average price of a barrel of oil for the quarter during
				which the alcohol was sold or used, and
										(B)$0 for any
				quarter in which the price of a barrel of oil is greater than $45.
									(2)Special rule
				for certain taxpayers
									(A)In
				generalIn the case of any alcohol or qualified mixture sold or
				used before January 1, 2011, by an applicable taxpayer, the applicable amount
				is—
										(i)60 cents in the
				case of a qualified mixture in which none of the alcohol consists of ethanol,
				and
										(ii)51 cents in any
				other case.
										(B)Applicable
				taxpayerFor purposes of subparagraph (A), the term
				applicable taxpayer means a taxpayer who, on the day before the
				date of the enactment of the National Fuels
				Initiative, is in the trade or business of producing qualified
				mixtures or selling alcohol at retail for use as a fuel.
									(3)Other
				rulesFor purposes of this subsection—
									(A)Determination
				of average priceThe average price of a barrel of oil shall be
				determined under regulations prescribed by the Secretary.
									(B)BarrelThe
				term barrel means 42 United States
				gallons.
									.
					(3)Modification of
			 small ethanol producer creditParagraph (1) of section 40(g) of
			 such Code is amended by adding at the end the following new sentence:
			 Such term shall not include any person who is not in the trade or
			 business of producing alcohol (as defined in subsection (d)(1)(A) without
			 regard to clauses (i) and (ii)) before the date of the enactment of this
			 Act..
					(4)Extension of
			 credit
						(A)In
			 generalParagraph (1) of section 40(e) of such Code is
			 amended—
							(i)by striking
			 This section and inserting Except as provided in
			 paragraph (2), this section,
							(ii)in subparagraph
			 (A), by striking 2010 and inserting 2020,
			 and
							(iii)in subparagraph
			 (B), by striking 2011 and inserting 2021.
							(B)Termination of
			 small ethanol producer credit
							(i)In
			 generalSubsection (e) of section 40 of such Code is amended by
			 redesignating paragraph (2) as paragraph (3) and by inserting after paragraph
			 (1) the following new paragraph:
								
									(2)Small ethanol
				producer creditNo credit shall be allowed under subsection
				(a)(3) for any sale or use—
										(A)for any period
				after December 31, 2010, or
										(B)for any period
				before January 1, 2011, during which the rates of tax under section
				4081(a)(2)(A) are 4.3 cents per
				gallon.
										.
							(ii)Conforming
			 amendmentSection 40(e)(3) of such Code, as redesignated by
			 clause (i), is amended by inserting or (2) after
			 paragraph (1).
							(5)Conforming
			 amendmentSection 40(b) of such Code is amended by striking
			 paragraph (3) and by redesignating paragraphs (4) and (5) as paragraph (3) and
			 (4), respectively.
					(b)Modifications
			 to excise tax credit and payments for alcohol
					(1)In
			 generalParagraph (2) of section 6426(b) of the Internal Revenue
			 Code of 1986 is amended to read as follows:
						
							(2)Applicable
				amountFor purposes of this section—
								(A)In
				generalThe term applicable amount means, with
				respect to any quarter—
									(i)five cents for
				each $1 (or any fraction thereof) by which $45 exceeds the average price of a
				barrel of oil for the quarter during which the alcohol fuel mixture is sold or
				used, and
									(ii)$0 for any
				quarter in which the price of a barrel of oil is greater than $45.
									(B)Special rule
				for certain taxpayers
									(i)In
				generalIn the case of any alcohol fuel mixture sold or used
				before January 1, 2011, by an applicable taxpayer, the applicable amount
				is—
										(I)60 cents in the
				case of a qualified mixture in which none of the alcohol consists of ethanol,
				and
										(II)51 cents in any
				other case.
										(ii)Applicable
				taxpayerFor purposes of subparagraph (A), the term
				applicable taxpayer means a taxpayer who, on the day before the
				date of the enactment of the National Fuels
				Initiative, is in the trade or business of producing alcohol fuel
				mixtures.
									(C)Other
				rulesFor purposes of this subsection—
									(i)Determination
				of average priceThe average price of a barrel of oil shall be
				determined under regulations prescribed by the Secretary.
									(ii)BarrelThe
				term barrel means 42 United States
				gallons.
									.
					(2)Extension
						(A)Alcohol fuel
			 mixture creditParagraph (5) of section 6426(b) of such Code is
			 amended by striking 2010 and inserting
			 2020.
						(B)PaymentsSubparagraph
			 (A) of section 6427(e)(5) of such Code is amended by striking
			 2010 and inserting 2020.
						(c)Modifications
			 to excise tax and payments for alternative fuel
					(1)Alternative
			 fuel credit
						(A)Rate
							(i)In
			 generalParagraph (1) of section 6426(d) of the Internal Revenue
			 Code of 1986 is amended by striking 50 cents and inserting
			 the applicable amount.
							(ii)Applicable
			 amountSubsection (d) of section 6426 of such Code is amended by
			 redesignating paragraphs (2), (3), and (4) as paragraphs (3), (4), and (5),
			 respectively, and by inserting after paragraph (1) the following new
			 paragraph:
								
									(2)Applicable
				amountFor purposes of this section—
										(A)In
				generalThe term applicable amount means, with
				respect to any quarter—
											(i)five cents for
				each $1 (or any fraction thereof) by which $45 exceeds the average price of a
				barrel of oil for the quarter during which the alternative fuel is sold or
				used, and
											(ii)$0 for any
				quarter in which the price of a barrel of oil is greater than $45.
											(B)Special rule
				for certain taxpayers
											(i)In
				generalIn the case of any alternative fuel sold or used before
				January 1, 2011, by an applicable taxpayer, the applicable amount is 50
				cents.
											(ii)Applicable
				taxpayerFor purposes of subparagraph (A), the term
				applicable taxpayer means a taxpayer who, on the day before the
				date of the enactment of the National Fuels
				Initiative, is in the trade or business of producing alternative
				fuels.
											(C)Other
				rulesFor purposes of this subsection—
											(i)Determination
				of average priceThe average price of a barrel of oil shall be
				determined under regulations prescribed by the Secretary.
											(ii)BarrelThe
				term barrel means 42 United States
				gallons.
											.
							(B)ExtensionParagraph
			 (5) of section 6426(d) of such Code, as redesignated by subparagraph (A), is
			 amended by striking 2009 (September 30, 2014, in the case of any sale or
			 use involving liquified hydrogen) and inserting
			 2020.
						(2)Alternative
			 fuel mixture credit
						(A)Rate
							(i)In
			 generalParagraph (1) of section 6426(e) of the Internal Revenue
			 Code of 1986 is amended by striking 50 cents and inserting
			 the applicable amount.
							(ii)Applicable
			 amountSubsection (e) of section 6426 of such Code is amended by
			 redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively,
			 and by inserting after paragraph (1) the following new paragraph:
								
									(2)Applicable
				amountFor purposes of this section—
										(A)In
				generalThe term applicable amount means, with
				respect to any quarter—
											(i)five cents for
				each $1 (or any fraction thereof) by which $45 exceeds the average price of a
				barrel of oil for the quarter during which the alternative fuel mixture is sold
				or used, and
											(ii)$0 for any
				quarter in which the price of a barrel of oil is greater than $45.
											(B)Special rule
				for certain taxpayers
											(i)In
				generalIn the case of any alternative fuel mixture sold or used
				before January 1, 2011, by an applicable taxpayer, the applicable amount is 50
				cents.
											(ii)Applicable
				taxpayerFor purposes of subparagraph (A), the term
				applicable taxpayer means a taxpayer who, on the day before the
				date of the enactment of the National Fuels
				Initiative, is in the trade or business of producing alternative
				fuel mixtures.
											(C)Other
				rulesFor purposes of this subsection—
											(i)Determination
				of average priceThe average price of a barrel of oil shall be
				determined under regulations prescribed by the Secretary.
											(ii)BarrelThe
				term barrel means 42 United States
				gallons.
											.
							(B)ExtensionParagraph
			 (4) of section 6426(e) of such Code, as redesignated by subparagraph (A), is
			 amended by striking 2009 (September 30, 2014, in the case of any sal or
			 use involving liquified hydrogen) and inserting
			 2020.
						(3)PaymentsParagraph
			 (5) of section 6427(e) is amended by inserting and at the end of
			 subparagraph (B), by striking subparagraphs (C) and (D), and by inserting after
			 subparagraph (B) the following:
						
							(C)any alternative
				fuel or alternative fuel mixture (as defined in subsection (d)(3) or (e)(3) of
				section 6426) sold or used after September 30,
				2020.
							.
					(d)Effective
			 dateThe amendments made by this section shall apply to fuel used
			 or sold in quarters beginning after the date of the enactment of this
			 Act.
				103.Installation of E–85
			 fuel pumps by major oil companies at owned stations and branded
			 stationsSection 211(o) of the
			 Clean Air Act (42 U.S.C. 7545(o)) is amended by adding at the end the
			 following:
				
					(11)Installation
				of E–85 fuel pumps by major oil companies at owned stations and branded
				stations
						(A)DefinitionsIn
				this paragraph:
							(i)E–85
				fuelThe term E–85 fuel means a blend of gasoline
				approximately 85 percent of the content of which is derived from ethanol
				produced in the United States.
							(ii)Major oil
				companyThe term major oil company means any person
				that, individually or together with any other person with respect to which the
				person has an affiliate relationship or significant ownership interest, has not
				less than 4,500 retail station outlets according to the latest publication of
				the Petroleum News Annual Factbook.
							(iii)SecretaryThe
				term Secretary means the Secretary of Energy, acting in
				consultation with the Administrator of the Environmental Protection Agency and
				the Secretary of Agriculture.
							(B)RegulationsThe
				Secretary shall promulgate regulations to ensure that each major oil company
				that sells or introduces gasoline into commerce in the United States through
				wholly-owned stations or branded stations installs or otherwise makes available
				1 or more pumps that dispense E–85 fuel (including any other equipment
				necessary, such as including tanks, to ensure that the pumps function properly)
				at not less than the applicable percentage of the wholly-owned stations and the
				branded stations of the major oil company specified in subparagraph (C).
						(C)Applicable
				percentageFor the purpose of subparagraph (B), the applicable
				percentage of the wholly-owned stations and the branded stations shall be
				determined in accordance with the following table:
							
								
									
										Applicable percentage of wholly-owned
						stations and branded stations
										
										Calendar year:(percent):
										
										20085
										
										200910
										
										201015
										
										201120
										
										201225
										
										201330
										
										201435
										
										201540
										
										201645
										
										2017 and each calendar year
						thereafter50.
										
									
								
							
						(D)Geographic
				distribution
							(i)In
				generalSubject to clause (ii), in promulgating regulations under
				subparagraph (B), the Secretary shall ensure that each major oil company
				described in subparagraph (B) installs or otherwise makes available 1 or more
				pumps that dispense E–85 fuel at not less than a minimum percentage (specified
				in the regulations) of the wholly-owned stations and the branded stations of
				the major oil company in each State.
							(ii)RequirementIn
				specifying the minimum percentage under clause (i), the Secretary shall ensure
				that each major oil company installs or otherwise makes available 1 or more
				pumps described in that clause in each State in which the major oil company
				operates.
							(E)Financial
				responsibilityIn promulgating regulations under subparagraph
				(B), the Secretary shall ensure that each major oil company described in that
				subparagraph assumes full financial responsibility for the costs of installing
				or otherwise making available the pumps described in that subparagraph and any
				other equipment necessary (including tanks) to ensure that the pumps function
				properly.
						(F)Production
				credits for exceeding E–85 fuel pumps installation requirement
							(i)Earning and
				period for applying creditsIf the percentage of the wholly-owned
				stations and the branded stations of a major oil company at which the major oil
				company installs E–85 fuel pumps in a particular calendar year exceeds the
				percentage required under subparagraph (C), the major oil company earns credits
				under this paragraph, which may be applied to any of the 3 consecutive calendar
				years immediately after the calendar year for which the credits are
				earned.
							(ii)Trading
				creditsSubject to clause (iii), a major oil company that has
				earned credits under clause (i) may sell credits to another major oil company
				to enable the purchaser to meet the requirement under subparagraph (C).
							(iii)ExceptionA
				major oil company may not use credits purchased under clause (ii) to fulfill
				the geographic distribution requirement in subparagraph
				(D).
							.
			104.Requirement to
			 manufacture dual fueled automobiles
				(a)Requirement
					(1)In
			 generalChapter 329 of title 49, United States Code, is amended
			 by inserting after section 32902 the following:
						
							32902A.Requirement
				to manufacture dual fueled automobiles
								(a)RequirementEach
				manufacturer of new automobiles that are capable of operating on gasoline or
				diesel fuel shall ensure that the percentage of such automobiles, manufactured
				in any model year after model year 2007 and distributed in commerce for sale in
				the United States, which are dual fueled automobiles is equal to not less than
				the applicable percentage set forth in the following table:
									
										
											
												For the model
						year:The percentage of dual fueled
						automobiles manufactured shall be not less than:
												
												200810
						percent
												
												200920
						percent
												
												201030
						percent
												
												201140
						percent
												
												201250
						percent
												
												201360
						percent
												
												201470
						percent
												
												201580
						percent
												
												201690
						percent
												
												2017 and
						beyond100 percent
												
											
										
									
								(b)Production
				credits for exceeding flexible fuel automobile production requirement
									(1)Earning and
				period for applying creditsIf the number of dual fueled
				automobiles manufactured by a manufacturer in a particular model year exceeds
				the number required under subsection (a), the manufacturer earns credits under
				this section, which may be applied to any of the 3 consecutive model years
				immediately after the model year for which such credits are earned.
									(2)Trading
				creditsA manufacturer that has earned credits under paragraph
				(1) may sell credits to another manufacturer to enable the purchaser to meet
				the requirement under subsection
				(a).
									.
					(2)Technical
			 amendmentThe table of sections for chapter 329 of title 49,
			 United States Code, is amended by inserting after the item relating to section
			 32902 the following:
						
							
								32902A. Requirement to
				manufacture dual fueled
				automobiles.
							
							.
					(b)Activities To
			 promote the use of certain alternative fuelsThe Secretary of
			 Transportation shall carry out activities to promote the use of fuel mixtures
			 containing gasoline or diesel fuel and 1 or more alternative fuels, including a
			 mixture containing at least 85 percent of methanol, denatured ethanol, and
			 other alcohols by volume with gasoline or other fuels, to power automobiles in
			 the United States.
				105.Definition of
			 automobile
				(a)In
			 generalSection 32901(a)(3) of title 49, United States Code, is
			 amended by striking rated at— and all that follows
			 through the period at the end and inserting rated at not more than
			 10,000 pounds gross vehicle weight..
				(b)Fuel economy
			 informationSection 32908(a) of title 49, United States Code, is
			 amended, by striking section— and all that follows through
			 (2) and inserting section, the term.
				(c)Effective
			 dateThe amendments made by this section shall apply to model
			 year 2009 and each subsequent model year.
				106.Average fuel
			 economy standards
				(a)StandardsSection 32902 of title 49, United States
			 Code, is amended—
					(1)in subsection
			 (a)—
						(A)in the header, by
			 inserting manufactured
			 before model year 2012 after Non-passenger
			 automobiles; and
						(B)by adding at the
			 end the following: This subsection shall not apply to automobiles
			 manufactured after model year 2011.;
						(2)in subsection
			 (b)—
						(A)in the header, by
			 inserting manufactured
			 before model year 2012 after Passenger
			 automobiles;
						(B)by inserting
			 and before model year 2009 after 1984; and
						(C)by adding at the
			 end the following: Such standard shall be increased by 4 percent per
			 year for model years 2009 through 2011 (rounded to the nearest
			 1/10 mile per gallon);
						(3)by amending
			 subsection (c) to read as follows:
						
							(c)Automobiles
				manufactured after model year 2011(1)Not later than 18
				months before the beginning of each model year after model year 2011, the
				Secretary of Transportation shall prescribe, by regulation—
									(A)an average fuel economy standard for
				automobiles manufactured by a manufacturer in that model year; or
									(B)based on 1 or more vehicle attributes
				that relate to fuel economy—
										(i)separate standards for different
				classes of automobiles; or
										(ii)standards expressed in the form of
				a mathematical function.
										(2)(A)Except as provided
				under paragraphs (3) and (4) and subsection (d), standards under paragraph (1)
				shall attain a projected aggregate level of average fuel economy of 27.5 miles
				per gallon for all automobiles manufactured by all manufacturers for model year
				2012.
									(B)The projected aggregate level of
				average fuel economy for model year 2013 and each succeeding model year shall
				be increased by 4 percent from the level for the prior model year (rounded to
				the nearest 1/10 mile per gallon).
									(C)Notwithstanding subparagraphs (A) and
				(B), the fleetwide average fuel economy standard for passenger automobiles
				manufactured by a manufacturer in a model year for that manufacturer’s domestic
				fleet and for its foreign fleet as calculated under section 32904 as in effect
				before the date of enactment of the National
				Fuels Initiative shall not be less than 92 percent of the average
				fuel economy projected by the Secretary for the combined domestic and foreign
				fleets manufactured by all manufacturers in that model year.
									(3)If the actual aggregate level of
				average fuel economy achieved by manufacturers for each of 3 consecutive model
				years is at least 5 percent less than the projected aggregate level of average
				fuel economy for such model year, the Secretary shall make appropriate
				adjustments to the standards prescribed under this subsection.
								(4)(A)Notwithstanding
				paragraphs (1) through (3) and subsection (b), the Secretary of Transportation
				may prescribe a lower average fuel economy standard for 1 or more model years
				if the Secretary of Transportation, in consultation with the Secretary of
				Energy, determines that the minimum standards prescribed under paragraph (2) or
				(3) or subsection (b) for each model year—
										(i)are technologically
				unachievable;
										(ii)cannot be achieved without materially
				reducing the overall safety of automobiles manufactured or sold in the United
				States; or
										(iii)is shown, by clear and convincing
				evidence, not to be cost effective.
										(B)If a lower standard is prescribed for
				a model year under subparagraph (A), such standard shall be the maximum
				standard that—
										(i)is technologically achievable;
										(ii)can be achieved without materially
				reducing the overall safety of automobiles manufactured or sold in the United
				States; and
										(iii)is cost effective.
										(5)In determining cost effectiveness
				under paragraph (4)(A)(iii), the Secretary of Transportation shall take into
				account the total value to the Nation of reduced petroleum use, including the
				value of reducing external costs of petroleum use, using a value for such costs
				equal to 50 percent of the value of a gallon of gasoline saved or the amount
				determined in an analysis of the external costs of petroleum use that
				considers—
									(A)value to consumers;
									(B)economic security;
									(C)national security;
									(D)foreign policy;
									(E)the impact of oil use—
										(i)on sustained cartel rents paid to
				foreign suppliers;
										(ii)on long-run potential gross
				domestic product due to higher normal-market oil price levels, including
				inflationary impacts;
										(iii)on import costs, wealth
				transfers, and potential gross domestic product due to increased trade
				imbalances;
										(iv)on import costs and wealth
				transfers during oil shocks;
										(v)on macroeconomic dislocation and
				adjustment costs during oil shocks;
										(vi)on the cost of existing energy
				security policies, including the management of the Strategic Petroleum
				Reserve;
										(vii)on the timing and severity of the
				oil peaking problem;
										(viii)on the risk, probability, size,
				and duration of oil supply disruptions;
										(ix)on OPEC strategic behavior and
				long-run oil pricing;
										(x)on the short term elasticity of
				energy demand and the magnitude of price increases resulting from a supply
				shock;
										(xi)on oil imports, military costs,
				and related security costs, including intelligence, homeland security, sea lane
				security and infrastructure, and other military activities;
										(xii)on oil imports, diplomatic and
				foreign policy flexibility, and connections to geopolitical strife, terrorism,
				and international development activities;
										(xiii)all relevant environmental
				hazards under the jurisdiction of the Environmental Protection Agency;
				and
										(xiv)on well-to-wheels urban and local
				air emissions of pollutants and their uninternalized
				costs;
										(F)the impact of the oil or energy
				intensity of the United States economy on the sensitivity of the economy to oil
				price changes, including the magnitude of gross domestic product losses in
				response to short term price shocks or long term price increases;
									(G)the impact of United States payments
				for oil imports on political, economic, and military developments in unstable
				or unfriendly oil exporting countries;
									(H)the uninternalized costs of pipeline
				and storage oil seepage, and for risk of oil spills from production, handling,
				and transport, and related landscape damage; and
									(I)additional relevant factors, as
				determined by the Secretary.
									(6)When considering the value to
				consumers of a gallon of gasoline saved, the Secretary of Transportation may
				not use a value less than the greatest of—
									(A)the average national cost of a gallon
				of gasoline sold in the United States during the 12-month period ending on the
				date on which the new fuel economy standard is proposed;
									(B)the most recent weekly estimate by the
				Energy Information Administration of the Department of Energy of the average
				national cost of a gallon of gasoline (all grades) sold in the United States;
				or
									(C)the gasoline prices projected by the
				Energy Information Administration for the 20-year period beginning in the year
				following the year in which the standards are established.
									(7)In prescribing standards under this
				subsection, the Secretary may prescribe standards for 1 or more model
				years.
								(8)(A)Not later than December
				31, 2016, the Secretary of Transportation, the Secretary of Energy, and the
				Administrator of the Environmental Protection Agency shall submit a joint
				report to Congress on the state of global automotive efficiency technology
				development, and on the accuracy of tests used to measure fuel economy of
				automobiles under section 32904(c), utilizing the study and assessment of the
				National Academy of Sciences referred to in subparagraph (B).
									(B)The Secretary shall enter into
				appropriate arrangements with the National Academy of Sciences to conduct a
				comprehensive study of the technological opportunities to enhance fuel economy
				and an analysis and assessment of the accuracy of fuel economy tests used by
				the Administrator of the Environmental Protection Agency to measure fuel
				economy for each model under section 32904(c). Such analysis and assessment
				shall identify any additional factors or methods that should be included in
				tests to measure fuel economy for each model to more accurately reflect actual
				fuel economy of automobiles. The Secretary and the Administrator of the
				Environmental Protection Agency shall furnish, at the request of the Academy,
				any information which the Academy determines to be necessary to conduct the
				study, analysis, and assessment under this subparagraph.
									(C)The report submitted under
				subparagraph (A) shall include—
										(i)the study of the National Academy of
				Sciences referred to in subparagraph (B); and
										(ii)an assessment by the Secretary of
				technological opportunities to enhance fuel economy and opportunities to
				increase overall fleet safety.
										(D)The report submitted under
				subparagraph (A) shall identify and examine additional opportunities to reform
				the regulatory structure under this chapter, including approaches that seek to
				merge vehicle and fuel requirements into a single system that achieves equal or
				greater reduction in petroleum use and environmental benefits.
									(E)The report submitted under
				subparagraph (A) shall—
										(i)include conclusions reached by the
				Administrator of the Environmental Protection Agency, as a result of detailed
				analysis and public comment, on the accuracy of current fuel economy
				tests;
										(ii)identify any additional factors that
				the Administrator determines should be included in tests to measure fuel
				economy for each model to more accurately reflect actual fuel economy of
				automobiles; and
										(iii)include a description of options,
				formulated by the Secretary and the Administrator, to incorporate such
				additional factors in fuel economy tests in a manner that will not effectively
				increase or decrease average fuel economy for any automobile
				manufacturer.
										(F)There is authorized to be
				appropriated to the Secretary such amounts as are required to carry out the
				study, analysis, and assessment required by subparagraph
				(B).
									;
				and
					(4)in subsection
			 (g)(2), by striking (and submit the amendment to Congress when required
			 under subsection (c)(2) of this section).
					(b)Conforming
			 amendments
					(1)In
			 generalChapter 329 of title 49, United States Code, is
			 amended—
						(A)in section
			 32903—
							(i)by
			 striking passenger each place it appears;
							(ii)by
			 striking section 32902(b)–(d) of this title each place it
			 appears and inserting subsection (c) or (d) of section
			 32902;
							(iii)by striking
			 subsection (e); and
							(iv)by
			 redesignating subsection (f) as subsection (e); and
							(B)in section
			 32904(a)—
							(i)by
			 striking passenger each place it appears; and
							(ii)in
			 paragraph (1), by striking subject to and all that follows
			 through section 32902(b)–(d) of this title and inserting
			 subsection (c) or (d) of section 32902.
							(2)Effective
			 dateThe amendments made by paragraph (1) shall apply to
			 automobiles manufactured after model year 2011.
					107.Credit trading
			 and compliance
				(a)Credit
			 tradingSection 32903(a) of title 49, United States Code, is
			 amended—
					(1)by inserting
			 Credits earned by a manufacturer under this section may be sold to any
			 other manufacturer and used as if earned by that manufacturer; except that
			 credits earned by a manufacturer described in section 32904(b)(1)(A)(i) may not
			 be sold to or purchased by a manufacturer described in
			 32904(b)(1)(A)(ii), after earns credits.; and
					(2)by striking
			 3 consecutive model years immediately each place it appears and
			 inserting model years.
					(b)Treatment of
			 imports
					(1)Conforming
			 amendmentSection 32904(b) is amended by striking
			 passenger each place it appears.
					(2)ApplicabilityThe
			 amendments made by paragraph (1) shall apply to automobiles manufactured after
			 model year 2011.
					(c)Multi-year
			 compliance periodSection 32904(c) of such title is
			 amended—
					(1)by inserting
			 (1) before The Administrator; and
					(2)by adding at the
			 end the following:
						
							(2)The Secretary, by rule, may allow a
				manufacturer to elect a multi-year compliance period of not more than 4
				consecutive model years in lieu of the single model year compliance period
				otherwise applicable under this
				chapter.
							.
					108.Consumer tax
			 credit
				(a)Elimination on
			 number of new qualified hybrid and advanced lean burn technology vehicles
			 eligible for alternative motor vehicle credit
					(1)In
			 generalSection 30B of the
			 Internal Revenue Code of 1986 is amended—
						(A)by striking subsection (f); and
						(B)by redesignating subsections (g) through
			 (j) as subsections (f) through (i), respectively.
						(2)Conforming
			 amendments
						(A)Paragraphs (4) and (6) of section 30B(h) of
			 such Code are each amended by striking (determined without regard to
			 subsection (g)) and inserting determined without regard to
			 subsection (f)).
						(B)Section 38(b)(25) of such Code is amended
			 by striking section 30B(g)(1) and inserting section
			 30B(f)(1).
						(C)Section 55(c)(2) of such Code is amended by
			 striking section 30B(g)(2) and inserting section
			 30B(f)(2).
						(D)Section 1016(a)(36) of such Code is amended
			 by striking section 30B(h)(4) and inserting section
			 30B(g)(4).
						(E)Section 6501(m) of such Code is amended by
			 striking section 30B(h)(9) and inserting section
			 30B(g)(9).
						(b)Extension of
			 alternative vehicle credit for new qualified hybrid motor
			 vehiclesParagraph (3) of
			 section 30B(i) of such Code (as redesignated by subsection (a)) is amended by
			 striking December 31, 2009 and inserting December 31,
			 2010.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to property placed in service after December 31, 2005,
			 in taxable years ending after such date.
				109.Advanced technology
			 motor vehicles manufacturing credit
				(a)In
			 generalSubpart B of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 foreign tax credit, etc.) is amended by adding at the end the following new
			 section:
					
						30D.Advanced technology
				motor vehicles manufacturing credit
							(a)Credit
				allowedThere shall be
				allowed as a credit against the tax imposed by this chapter for the taxable
				year an amount equal to 35 percent of the qualified investment of an eligible
				taxpayer for such taxable year.
							(b)Qualified
				investmentFor purposes of
				this section—
								(1)In
				generalThe qualified
				investment for any taxable year is equal to the incremental costs incurred
				during such taxable year—
									(A)to re-equip, expand, or establish any
				manufacturing facility in the United States of the eligible taxpayer to produce
				advanced technology motor vehicles or to produce eligible components,
									(B)for engineering integration performed in
				the United States of such vehicles and components as described in subsection
				(d),
									(C)for research and development performed in
				the United States related to advanced technology motor vehicles and eligible
				components, and
									(D)for employee
				retraining with respect to the manufacturing of such vehicles or components
				(determined without regard to wages or salaries of such retrained
				employees).
									(2)Attribution
				rulesIn the event a facility
				of the eligible taxpayer produces both advanced technology motor vehicles and
				conventional motor vehicles, or eligible and non-eligible components, only the
				qualified investment attributable to production of advanced technology motor
				vehicles and eligible components shall be taken into account.
								(c)DefinitionsIn this section:
								(1)Advanced
				technology motor vehicleThe term advanced technology motor
				vehicle means—
									(A)any qualified
				electric vehicle (as defined in section 30(c)(1)),
									(B)any new qualified
				fuel cell motor vehicle (as defined in section 30B(b)(3)),
									(C)any new advanced
				lean burn technology motor vehicle (as defined in section 30B(c)(3)),
									(D)any new qualified
				hybrid motor vehicle (as defined in section 30B(d)(2)(A) and determined without
				regard to any gross vehicle weight rating),
									(E)any new qualified
				alternative fuel motor vehicle (as defined in section 30B(e)(4), including any
				mixed-fuel vehicle (as defined in section 30B(e)(5)(B)), and
									(F)any other motor
				vehicle using electric drive transportation technology (as defined in paragraph
				(3)).
									(2)Electric drive
				transportation technologyThe term electric drive
				transportation technology means technology used by vehicles that use an
				electric motor for all or part of their motive power and that may or may not
				use off-board electricity, such as battery electric vehicles, fuel cell
				vehicles, engine dominant hybrid electric vehicles, plug-in hybrid electric
				vehicles, and plug-in hybrid fuel cell vehicles.
								(3)Eligible
				componentsThe term
				eligible component means any component inherent to any advanced
				technology motor vehicle, including—
									(A)with respect to any gasoline or
				diesel-electric new qualified hybrid motor vehicle—
										(i)electric motor or generator;
										(ii)power split device;
										(iii)power control unit;
										(iv)power controls;
										(v)integrated starter generator; or
										(vi)battery;
										(B)with respect to any hydraulic new qualified
				hybrid motor vehicle—
										(i)accumulator or other energy storage
				device;
										(ii)hydraulic pump;
										(iii)hydraulic pump-motor assembly;
										(iv)power control
				unit; and
										(v)power
				controls;
										(C)with respect to any new advanced lean burn
				technology motor vehicle—
										(i)diesel engine;
										(ii)turbo charger;
										(iii)fuel injection system; or
										(iv)after-treatment system, such as a particle
				filter or NOX absorber; and
										(D)with respect to any advanced technology
				motor vehicle, any other component submitted for approval by the
				Secretary.
									(4)Eligible
				taxpayerThe term
				eligible taxpayer means any taxpayer if more than 20 percent of
				the taxpayer’s gross receipts for the taxable year is derived from the
				manufacture of motor vehicles or any component parts of such vehicles.
								(d)Engineering
				integration costsFor
				purposes of subsection (b)(1)(B), costs for engineering integration are costs
				incurred prior to the market introduction of advanced technology vehicles for
				engineering tasks related to—
								(1)establishing functional, structural, and
				performance requirements for component and subsystems to meet overall vehicle
				objectives for a specific application,
								(2)designing interfaces for components and
				subsystems with mating systems within a specific vehicle application,
								(3)designing cost effective, efficient, and
				reliable manufacturing processes to produce components and subsystems for a
				specific vehicle application, and
								(4)validating functionality and performance of
				components and subsystems for a specific vehicle application.
								(e)Limitation
				based on amount of taxThe
				credit allowed under subsection (a) for the taxable year shall not exceed the
				excess of—
								(1)the sum of—
									(A)the regular tax liability (as defined in
				section 26(b)) for such taxable year, plus
									(B)the tax imposed by section 55 for such
				taxable year and any prior taxable year beginning after 1986 and not taken into
				account under section 53 for any prior taxable year, over
									(2)the sum of the credits allowable under
				subpart A and sections 27, 30, and 30B for the taxable year.
								(f)Reduction in
				basisFor purposes of this
				subtitle, if a credit is allowed under this section for any expenditure with
				respect to any property, the increase in the basis of such property which would
				(but for this paragraph) result from such expenditure shall be reduced by the
				amount of the credit so allowed.
							(g)No double
				benefit
								(1)Coordination
				with other deductions and creditsExcept as provided in paragraph (2), the
				amount of any deduction or other credit allowable under this chapter for any
				cost taken into account in determining the amount of the credit under
				subsection (a) shall be reduced by the amount of such credit attributable to
				such cost.
								(2)Research and
				development costs
									(A)In
				generalExcept as provided in
				subparagraph (B), any amount described in subsection (b)(1)(C) taken into
				account in determining the amount of the credit under subsection (a) for any
				taxable year shall not be taken into account for purposes of determining the
				credit under section 41 for such taxable year.
									(B)Costs taken
				into account in determining base period research expensesAny amounts described in subsection
				(b)(1)(C) taken into account in determining the amount of the credit under
				subsection (a) for any taxable year which are qualified research expenses
				(within the meaning of section 41(b)) shall be taken into account in
				determining base period research expenses for purposes of applying section 41
				to subsequent taxable years.
									(h)Business
				carryovers allowedIf the
				credit allowable under subsection (a) for a taxable year exceeds the limitation
				under subsection (e) for such taxable year, such excess (to the extent of the
				credit allowable with respect to property subject to the allowance for
				depreciation) shall be allowed as a credit carryback to each of the 15 taxable
				years immediately preceding the unused credit year and as a carryforward to
				each of the 20 taxable years immediately following the unused credit
				year.
							(i)Special
				rulesFor purposes of this
				section, rules similar to the rules of section 179A(e)(4) and paragraphs (1)
				and (2) of section 41(f) shall apply
							(j)Election not To
				take creditNo credit shall
				be allowed under subsection (a) for any property if the taxpayer elects not to
				have this section apply to such property.
							(k)RegulationsThe Secretary shall prescribe such
				regulations as necessary to carry out the provisions of this section.
							(l)TerminationThis section shall not apply to any
				qualified investment after December 31,
				2010.
							.
				(b)Conforming
			 amendments
					(1)Section 1016(a) of the Internal Revenue
			 Code of 1986 is amended by striking and at the end of paragraph
			 (36), by striking the period at the end of paragraph (37) and inserting
			 , and, and by adding at the end the following new
			 paragraph:
						
							(38)to the extent provided in section
				30D(g).
							.
					(2)Section 6501(m) of such Code is amended by
			 inserting 30D(k), after 30C(e)(5),.
					(3)The table of sections for subpart B of part
			 IV of subchapter A of chapter 1 of such Code is amended by inserting after the
			 item relating to section 30C the following new item:
						
							
								Sec. 30D. Advanced technology
				motor vehicles manufacturing
				credit.
							
							.
					(c)Effective
			 dateThe amendments made by
			 this section shall apply to amounts incurred in taxable years beginning after
			 December 31, 1999.
				IIUsed oil
			 re-refining and reuse
			201.DefinitionsIn this title:
				(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
				(2)Re-refineThe
			 term re-refine, with respect to the treatment of used oil, means
			 the process by which the physical and chemical contaminants contained in used
			 oil as a result of previous use are removed to produce lubricating oil or
			 another oil.
				(3)Re-refineryThe
			 term re-refinery means a plant or facility used for the purpose of
			 re-refining used oil.
				(4)ReuseThe
			 term reuse, with respect to used oil, means any process by which
			 oil is used after the original use of the oil, including through re-refining,
			 reprocessing, or reclaiming.
				(5)SecretaryThe
			 term Secretary means the Secretary of Energy.
				(6)Used
			 oilThe term used oil means any oil that has been
			 refined from crude oil, or any synthetic oil, that is contaminated by a
			 physical or chemical impurity as a result of the use of the oil.
				202.Informing
			 publicThe Secretary shall
			 develop a program under which the Secretary shall provide to the public
			 information about the benefits of collecting, re-refining, and otherwise
			 reusing used oil, including through—
				(1)the establishment
			 of a website providing—
					(A)a description of
			 the benefits of re-refining or otherwise reusing used oil;
					(B)a list of used
			 oil collection facilities, re-refiners, and other entities that reuse used oil;
			 and
					(C)links to State
			 and local websites containing other appropriate information;
					(2)publication and
			 distribution of educational materials, in English and other languages,
			 describing—
					(A)the benefits of
			 collecting, re-refining, and otherwise reusing used oil; and
					(B)methods for
			 ensuring the safe collection, storage, transportation, and reuse of used oil;
			 and
					(3)submission to
			 Congress and publication of an annual report describing measures carried out
			 during the preceding calendar year to increase the collection, re-refining, and
			 other reuse of used oil, including estimates of the energy resources saved, and
			 the quantity of emissions reduced, through those measures.
				203.LabelingNot later than January 1, 2009, the
			 Secretary shall develop proposed guidelines, to take effect not later than
			 January 1, 2010, for the labeling of re-refined lubricating oil, including
			 establishment, and guidelines for use, of a re-refined label to be approved by
			 the Secretary for lubricating oil that—
				(1)meets industry
			 standards as in effect on the date of enactment of this Act; and
				(2)contains base oil
			 composed of not less than 50 percent re-refined lubricating oil.
				204.Collection
			 facilitiesThe Secretary, in
			 cooperation with the Administrator, shall establish—
				(1)guidelines for the collection of used oil
			 by facilities in an environmentally safe manner; and
				(2)a process by which facilities may be
			 certified to collect used oil as part of a national used oil collection
			 network.
				205.Information
			 exchange
				(a)In
			 generalThe Secretary, in
			 cooperation with the Administrator, shall develop a program to facilitate the
			 exchange of information among State and local agencies and the public
			 concerning re-refining and other means of reusing used oil to enhance energy
			 conservation and emissions reduction, including through—
					(1)the establishment of a clearinghouse for
			 applicable data and reports;
					(2)the development of best management
			 practices; and
					(3)the convening of periodic conferences
			 relating to re-refining and other reuse of used oil.
					(b)Rural and
			 farming communitiesIn
			 carrying out subsection (a), the Secretary shall ensure that—
					(1)opportunities for re-refining and other
			 reuse of used oil in rural and farming communities are appropriately
			 considered; and
					(2)information regarding appropriate and
			 cost-effective measures to encourage those opportunities is made available to
			 State and local agencies and the public.
					206.Used oil from
			 Federal agencies
				(a)In
			 generalNot later than 2
			 years after the date of enactment of this Act, the Secretary, in consultation
			 with the Administrator of General Services, shall promulgate regulations
			 requiring all Federal agencies and departments—
					(1)to collect used oil produced by the
			 agencies and departments, including used oil derived from federally owned and
			 operated vehicles; and
					(2)to re-refine and reuse that used oil in
			 accordance with the regulations.
					(b)RequirementsThe regulations promulgated pursuant to
			 subsection (a) shall establish a preference by the Federal Government in the
			 use and disposal of used oil, in a manner that does not constitute a threat to
			 public health or the environment and that conserves energy and materials to the
			 maximum extent practicable—
					(1)first, for re-refining used oil, unless the
			 re-refining—
						(A)is not reasonably available; or
						(B)involves unreasonable costs compared to
			 other methods of reuse;
						(2)second, for other reuse of used oil,
			 including burning the used oil for energy recovery; and
					(3)third, for the disposal of used oil.
					207.Used oil in
			 space heaters
				(a)Definition of
			 space heaterIn this section, the term space heater
			 means a heating device with a production capacity of at least 500,000 Btus per
			 hour that is capable of burning used oil or other fuel.
				(b)StudyThe Administrator shall conduct a study of
			 the hazards to public health that the Administrator reasonably anticipates to
			 occur as a result of emissions covered by the Clean Air Act (42 U.S.C. 7401 et
			 seq.) from space heaters that burn used oil, for energy recovery or other
			 purposes.
				(c)ReportNot later than 270 days after the date of
			 enactment of this Act, the Administrator shall submit to Congress a report
			 describing the results of the study under subsection (b), including—
					(1)a determination by the Administrator as to
			 whether any category of new or existing space heaters poses a risk to human
			 health or the environment; and
					(2)a description of alternative control
			 strategies for space heater emissions that could require regulation under this
			 section.
					208.Extension and
			 modification of election to expense certain refineries
				(a)Modification of
			 definition of qualified refinery
					(1)In
			 generalSubsection (d) of section 179C of the Internal Revenue
			 Code of 1986 is amended to read as follows:
						
							(d)Qualified
				refineryFor purposes of this section, the term qualified
				refinery means any refinery located in the United States which is
				designed to serve the primary purpose of—
								(1)processing liquid
				fuel from crude oil or qualified fuels (as defined in section 45K(c)),
				or
								(2)processing
				non-virgin lube oil from used, refined products (including used lube oil
				originally derived from crude oil or qualified
				fuels).
								.
					(2)Conforming
			 amendments
						(A)Section 179C(e)
			 of such Code amended—
							(i)in
			 paragraph (1), by inserting virgin before lube
			 oil, and
							(ii)in
			 paragraph (2), by inserting or other products from used refined
			 products and section 45K(c)).
							(B)Section
			 179C(f)(1) of such Code is amended by inserting virgin before
			 lube oil facility.
						(b)Special rule
			 for qualified refineries processing used productsParagraph (1)
			 of section 179C(c) of the Internal Revenue Code of 1986 is amended by adding at
			 the end the following new paragraph:
					
						(4)Special rule
				for qualified refineries processing used productsIn the case of
				a qualified refinery described in subsection (d)(2), paragraph (1) shall be
				applied—
							(A)by substituting
				2014 for 2012 in subparagraph (B),
							(B)by substituting
				January 4, 2007 for June 14, 2005 in
				subparagraphs (E) and (F), and
							(C)by substituting
				2010 for 2008 each place it appears in
				subparagraph
				(F).
							.
				(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
				209.Credit for
			 re-refined lubricating oil feedstock
				(a)In
			 generalSubpart B of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to other credits) is amended by adding
			 at the end the following new section:
					
						30D.Credit for
				re-refined lubricating oil feedstock
							(a)Allowance of
				creditThere shall be allowed as a credit against the tax imposed
				by this chapter for the taxable year an amount equal to the product of—
								(1)20 cents,
				and
								(2)the excess
				of—
									(A)number of gallons
				of qualified re-refined lubricating oil feedstock sold by the taxpayer to a
				qualified re-refined lubricating oil producer during the taxable year,
				over
									(B)the highest
				number of gallons of qualified re-refined lubricating oil feedstock sold by the
				taxpayer to a qualified re-refined lubricating oil producer in any preceding
				taxable year beginning after December 31, 2006.
									(b)Qualified
				re-refined lubricating oil feedstockFor purposes of this
				section—
								(1)In
				generalThe term qualified re-refined lubricating oil
				feedstock means used lubricating oil which is certified by the qualified
				re-refined lubricating oil producer to which it is sold as suitable for
				re-refining for use in engines.
								(2)Certifications
									(A)Limitation on
				amount certified
										(i)In
				generalThe amount of used lubricating oil which may be certified
				by a qualified re-refined lubricating oil producer for any calendar year may
				not exceed the refining capacity of such qualified re-refining lubricating oil
				producer for such calendar year.
										(ii)Noncompliance with pollution
				lawsFor purposes of clause
				(i), under regulations prescribed by the Secretary, the refining capacity of
				any refinery which is not in material compliance with the applicable State and
				Federal pollution prevention, control, and permit requirements for any period
				of time during a calendar year shall be reduced in proportion to the period of
				time during which such refinery is not in material compliance with such
				requirements.
										(B)ReportsEach
				qualified re-refined lubricating oil producer shall file such reports regarding
				certifications as the Secretary may by regulations prescribe.
									(c)Qualified
				re-refined lubricating oil producerFor purposes of this section,
				the term qualified re-refined lubricating oil producer means any
				person who—
								(1)produces a base
				oil manufactured from at least 95 percent used lubricating oil and not more
				than 2 percent of previously unused lubricating oil by a re-refining process
				which effectively removes physical and chemical impurities and spent and
				unspent additives, and
								(2)is registered
				with the Secretary as a qualified re-refined lubricating oil
				producer.
								.
				(b)Clerical
			 amendmentThe table of sections for subpart B of part IV of
			 subchapter A of chapter 1 of such Code is amended by inserting at the end the
			 following new item:
					
						
							Sec. 30D. Credit for re-refined
				lubricating oil
				feedstock.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to
			 production after the date of the enactment of this Act.
				
